IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALFRED W.-NAGY,             §
                            §                No. 437, 2020
         Petitioner Below,  §
         Appellant,         §                Court Below—Court of Chancery
     v.                     §                of the State of Delaware
                            §
LUCIUS LOGAN, ARTHUR NAGY §                  C.M. No. 18290-N-MTZ
and KELLEY NAGY,            §
                            §
         Respondents Below, §
         Appellees.         §

                         Submitted: June 16, 2021
                         Decided:   July 1, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                    ORDER
     This 1st day of July 2021, after careful consideration of the parties’ arguments,

briefs, and the record on appeal, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of its November 30, 2020

Memorandum Opinion.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice